DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3B-4B do not illustrate proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because is not a concise statement of the technical disclosure of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2867463, Snider.
	In regards to claim 1, in figures 1-5 and paragraphs detailing said figures, Snider discloses a bioprocessing flow connection system comprising: a flow reducer (C) comprising: a first end (25) with a first aperture and a first diameter; a second end with a second aperture and a second diameter that is different than the first diameter; a reducer lumen extending through the first and the second end; a reducer rim about the first end and about the first aperture; and a gasket channel (27) in the reducer rim and extending about the first aperture; a ferrule (D) substantially aligned with the flow reducer comprising: a ferrule lumen through a ferrule aperture; a ferrule rim about the ferrule aperture; and an alignment channel about the ferrule rim; and a gasket (A) disposed within the gasket channel comprising: an alignment rib disposed on an outer surface of the gasket and extending about the first aperture, the alignment rib configured to substantially align with the alignment channel of the ferrule.
	In regards to claim 2, in figures 1-5 and paragraphs detailing said figures, Snider discloses the gasket is an overmold within the gasket channel.
In regards to claim 10, in figures 1-5 and paragraphs detailing said figures, Snider discloses a process vessel (not shown but implied) having substantially aligned with the second end of the flow reducer; and wherein the ferrule is part of a filtration vessel.
In regards to claim 16, in figures 13-16 and paragraphs detailing said figures, Snider discloses a filtration system comprising: a flow reducer (R) comprising: a first rim about a lumen; and a gasket channel in the first rim and extending about the lumen; a gasket (Q) overmolded within the first rim; a ferrule (S) substantially aligned with the gasket; and a clamp (T) about the flow reducer and ferrule, the clamp compressing the flow reducer and ferrule toward each other.
	In regards to claim 17, in figures 13-16 and paragraphs detailing said figures, Snider discloses an alignment rib (56) disposed on an outer surface of the gasket and extending about an aperture of the gasket, the alignment rib configured to substantially align with an alignment channel of the ferrule.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0074694, Butte.
	In regards to claim 11, in figure 4 and paragraphs detailing said figures, Butte discloses a gasket (43) comprising: an outer surface; an inner surface opposing the outer surface; an aperture through the outer and inner surfaces; an alignment rib disposed on the outer surface and extending about the aperture, the alignment rib configured to substantially align with an alignment channel of a ferrule rim; a primary rib disposed on the outer surface of the gasket concentrically within the alignment rib; and an inner edge of the gasket that tapers inwardly toward the aperture.
	In regards to claim 12, in figure 4 and paragraphs detailing said figures, Butte discloses the gasket is configured for overmolding within a ferrule.
	In regards to claim 13, in figure 4 and paragraphs detailing said figures, Butte discloses the gasket comprises silicone and a material of the ferrule comprises a different material.
	In regards to claim 14, in figure 4 and paragraphs detailing said figures, Butte discloses a stop disposed on the outer surface of the gasket and extending about an outer edge of the gasket, the stop having a surface tapering radially toward the aperture.
	In regards to claim 15, in figure 4 and paragraphs detailing said figures, Butte discloses a secondary rib disposed on the outer surface of the gasket concentrically between the alignment rib and the primary rib.
Allowable Subject Matter
Claims 3-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679